Hutcheson, Justice.
J. S. Drake Jr. filed suit for divorce, and a cross-action was filed by tbe wife. Upon a hearing on her application the court allowed a stated amount as temporary alimony and attorney’s fees. In such a cause the judge is the exclusive trior of the evidence, and the exercise of his discretion as to the credibility of the witnesses in case of conflict, or as to the sufficiency of the evidence, will not be disturbed unless there is a manifest abuse of discretion. So far as appears from the record, there was no abuse of discretion in the judgment for alimony and attorney’s fees in the present case.

Judgment affirmed.


All the Justices concur.